t c memo united_states tax_court estate of donny david doster deceased jimmy mack doster independent executor petitioner v commissioner of internal revenue respondent docket no 9411-o0l filed date walker arenson and robert a helms for petitioner carol b reeve marilyn s ames and gordon p sanz for respondent memorandum opinion foley judge the issues for decision are whether respondent’s reconsideration of his denial of the estate’s - - sec_6161' extension request was an abuse_of_discretion respondent’s denial of the estate’s request for abatement of a sec_6651 addition_to_tax for failure to pay was an abuse_of_discretion and respondent’s determination sustaining the proposed collection action was an abuse_of_discretion background the parties submitted this case fully stipulated pursuant to rule when the petition was filed petitioner’s representative jimmy mack doster independent executor executor resided in sulphur springs texas at the time of his death donny david doster was domiciled in texas on date donny doster and his wife judy doster won a dollar_figure million texas lottery jackpot lotto payable in annual installments of dollar_figure on date the dosters formed texas east-west limited_partnership to collect and invest the lotto proceeds mr and mrs doster each received a 2-percent general_partnership interest and a 48-percent limited_partnership_interest ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure on date mr doster died on that date mr doster’s interest in the partnership which passed to his estate consisted primarily of the right to receive half of each of the remaining lotto installments texas law prohibited the sale or assignment of such installments i request for extension of time to pay estate_taxes on date the estate filed form_706 united_states estate_tax_return reporting estate_tax liability of dollar_figure the form_706 stated that the gross estate’s value was dollar_figure which included mr doster’s share of the partnership valued at sbig_number the form_706 also stated that the estate was entitled to deductions for funeral_expenses debts of decedent and interests passing to the surviving_spouse of dollar_figure dollar_figure and dollar_figure respectively accompanying the return was a payment of dollar_figure and form_4768 application_for extension of time to file a return and or pay u s estate_taxes extension request in which the estate sought permission to pay the dollar_figure balance over years the estate contended it had reasonable_cause for an extension because it could not borrow except at a rate of interest higher than that generally available or sell its interest in the lotto installments the estate further contended that liguidation of the partnership_interest would not yielda reasonable amount of proceeds and thus would result in undue_hardship iit notice of assessment and demand for payment on date respondent assessed the reported dollar_figure estate_tax liability interest of dollar_figure and a dollar_figure sec_6651 addition_to_tax for failure to timely pay addition_to_tax that day respondent sent the estate the notice of assessment and demand for payment notice_and_demand which included an explanation of the addition_to_tax and the procedure to request relief iii denial of extension request on date respondent denied the extension request because a discretionary extension of time to pay for reasonable_cause under sec_6161 may not exceed months and under a may not exceed years therefore you have to apply one year at a time establish why the executor can not fullly pay the estate_tax due there are sufficient estate assets and partnership assets that the heirs can borrow against to satisfy the federal estate_tax liability on date the estate appealed the denial on date and date by teleconference the appeals officer and the estate’s attorneys discussed the appeal on date the estate’s attorneys provided copies of a loan application rejection from the executor’s bank and on - - date a copy of the partnership’s limited_partnership agreement the appeals_office appeals informed petitioner’s counsel that it was sustaining respondent’s denial ina letter dated date appeals’ denial respondent informed the estate that the estate’s creditors must be paid before beneficiaries the estate had sufficient liguidity to pay the tax and the estate could borrow additional funds if necessary on date respondent sent the estate a final notice_of_intent_to_levy and notice of your right to a hearing on date respondent received the estate’s request for a collection_due_process_hearing form at the sec_6330 hearing hearing on date the estate presented evidence that it had sought to obtain a loan to pay the tax between date and date the appeals officer and the estate’s attorneys had several telephone conferences to discuss the estate’s continued efforts to secure a loan and various other issues raised at the hearing iv denial of abatement request on date more than year after respondent sent the notice_and_demand the estate requested an abatement of the sec_6651 addition_to_tax request for abatement on date respondent denied the estate’s request and - - asserted that the estate had not shown that its failure to pay was due to reasonable_cause effective date the texas legislature amended tex govt code ann sec_466 vernon supp to allow assignment of future lottery payments on date the estate appealed respondent’s abatement request denial and asserted that prior to the september effective date neither the estate nor the partnership could have borrowed against the lottery proceeds to pay the estate_tax appeals on date concluded that the estate had sufficient liquidity to pay the estate_tax and sustained respondent’s denial of the request for abatement v sec_6330 proceedings on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or determination sustaining respondent’s collection efforts appeals determined the north texas appeals_office previously heard the appeal and denied the extension after an administrative conference in february of the appeals officer found that the estate as of date had sufficient cash_flow to pay the taxes and or had the ability to borrow to pay the taxes during the course of the cdp proceeding you raised the issue of abating the penalties under irc a your request was referred to the north texas district of the i r s for administrative consideration your request was denied you appealed the decision and the matter was referred to an appeals officer who was not previously involved in the cdp the appellate conferee found that the executor did not exercise ordinary business care and prudence and sustained the assertion of the penalty we have reconsidered your reguest for extension of time to pay and have concluded that the decision of the appellate conferee was correct and not an abuse_of_discretion we have reviewed your request for abatement of the penalty and have concluded that the decision of the appellate conferee was correct and not an abuse_of_discretion we did not find that your failure to pay the estate_tax was due to reasonable_cause since you have previously had an opportunity to dispute this penalty liability in an administrative appeals proceeding this is not an issue appropriately raised under sec_6330 during the sec_6330 proceedings respondent offered but the estate refused to accept an installment_agreement that would divert the estate’s partnership income stream to respondent until the tax_liability was satisfied discussion i court’s review of extension reguest denial sec_6330 provides taxpayers a right to a hearing before respondent levies on their property pursuant to sec_6330 the taxpayer may raise at the hearing relevant issues relating to the unpaid tax a taxpayer may not raise an --- - issue previously raised and considered in a hearing or other administrative or judicial proceeding in which the taxpayer participated meaningfully sec_6330 preclusion rule the resulting determination must take into consideration the need for efficient tax collection as well as the legitimate concerns of the taxpayer that any collection action be no more intrusive than necessary sec_6330 c this court has jurisdiction to review such determination upon a timely taxpayer request sec_6330 where the underlying liability is not properly at issue we review respondent’s determination for abuse_of_discretion 114_tc_176 after conducting administrative proceedings on date appeals sustained respondent’s denial of the extension request at the hearing the estate sought review of the appeals’ denial respondent contends that pursuant to the sec_6330 preclusion rule the estate may not raise and respondent is not required to address the appeals’ denial the estate contends that issues raised in proceedings conducted before date sec_6330’s effective date are not subject_to the sec_6330 preclusion rule we agree with respondent that there is no authority for the estate’s contention that sec_6330 limits the definition of a previous administrative_proceeding to one occurring after sec_6330's effective date see goza v commissioner supra pincite holding that receipt of a notice_of_deficiency issued prior to date precluded the taxpayer from challenging the underlying liability we need not decide whether review of appeals’ denial of the extension request is precluded by sec_6330 because the appeals’ denial was raised by the estate and reconsidered by respondent indeed respondent stated in the determination we have reconsidered your request for extension of time to pay and have concluded that the decision of the appellate conferee was correct and not an abuse_of_discretion in sustaining the extension denial the appellate conferee asserted his objection to allowing distributions to the beneficiary prior to payment of the estate’s tax_liability and found unpersuasive the estate’s contention that it could not pay the estate_tax liability because it could not borrow except at a rate of interest higher than that generally available respondent’s refusal to reverse the appellate conferee’s decision was not an abuse_of_discretion il the request for abatement the estate contends that it was entitled to raise and have considered at the hearing its request for abatement respondent contends that this issue could not be raised during the hearing because the estate took advantage of the opportunity to challenge -- - the addition_to_tax in a separate administrative_proceeding we need not determine whether the regquest for abatement was appropriately precluded because it was raised by petitioner and considered and rejected by respondent indeed the determination_letter states that we have reviewed your request for abatement of the penalty and have concluded that the decision of the appellate conferee was correct and not an abuse_of_discretion we did not find that your failure to pay the estate_tax was due to reasonable_cause the estate failed to establish reasonable_cause for its failure to pay timely the estate_tax we conclude that this determination was not an abuse_of_discretion tilt court review of collection alternatives it was appropriate for respondent to consider the estate’s request for an extension insofar as it was proposed or considered as a collection alternative we conclude that respondent’s rejection of such request was not an abuse_of_discretion respondent is required pursuant to sec_6330 c to consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see also h conf rept pincite 1998_3_cb_747 respondent did so even though his consideration of this issue was sometimes couched as a review of the appeals’ denial respondent offered to allow the estate to pay the tax and addition_to_tax by diverting all of the estate’s partnership income to respondent until the liability is satisfied e approximately years the estate refused this offer insisting that it had a right to make payments over years 1ie the same contention made in the estate’s request for extension as respondent pointed out in numerous letters to petitioner the estate should pay respondent prior to distributing assets to the beneficiaries although the estate had a right to only half of the annual payments the estate’s share of the installments could have paid off the estate’s federal estate_tax liability in approximately years in addition in date texas law changed allowing the sale or assignment of the payment stream almost a year before the appeals officer issued the determination to the extent respondent considered installment payments as a collection alternative there was no abuse_of_discretion contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered for respondent
